Citation Nr: 1022048	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-27 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
neuro-degenerative atrophy of the extremities, with glycogen 
depletion syndrome; and associated diminished cognitive 
capabilities, such as short term memory loss (neuro-
degenerative atrophy).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1976, and from January 1977 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which, in part, granted an increased, 30 percent, 
rating for neuro-degenerative atrophy.  

The Board remanded the claim in March 2008 for further 
development and consideration. 


FINDING OF FACT

The Veteran's neuro-degenerative atrophy manifested in signs 
and symptoms resulting in fatigue that is nearly constant and 
restricts routine daily activities to less than 50 percent of 
the pre-illness level; however, the preponderance of the 
evidence does not show signs and symptoms which are so severe 
as to restrict routine daily activities almost completely and 
which may occasionally preclude self-care.


CONCLUSION OF LAW

The criteria for an initial disability rating of 60 percent 
for neuro-degenerative atrophy have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.14, 4.88b and Diagnostic Code 6345 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant with notice in June 2008, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
September 2008 supplemental statement of the case, following 
the provision of notice.  The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When an unlisted condition is encountered, it 
is permissible to rate it under a closely related disease or 
injury.  38 C.F.R. § 4.20.  Several provisions of the rating 
schedule must be taken into account in rating the veteran's 
disability.  Although the same symptoms may not be evaluated 
under various diagnoses, it is necessary to determine which 
rating criteria most closely approximate the current 
manifestations of disability.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  And after careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  When 
making determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for times since filing his 
claim when this disability may have been more severe than at 
other times during the course of his appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007) 

The Veteran contends that his service-connected neuro-
degenerative atrophy should be rated more than 30 percent 
disabling, as the symptoms and manifestations of the 
disability from which he suffers have increased in severity.  

Under Diagnostic Code 8023, the minimum rating to be assigned 
for progressive muscular atrophy is 30 percent.  For the 
assignment of this minimum rating, it is required that there 
be ascertainable residuals.  At Diagnostic Code 8023, Note. 
Determinations as to the presence of residuals not capable of 
objective verification, i.e., headaches, dizziness, and 
fatigability, must be approached on the basis of the 
diagnosis recorded.  Id.  These subjective residuals are 
accepted for rating when they are consistent with the 
disease, and not more likely attributable to another disease, 
or to no disease.  Id.

Considering the complex nature of ratings pertaining to 
organic diseases of the central nervous system, Diagnostic 
Code 6354, Chronic Fatigue Syndrome (CFS), will provide the 
Veteran with the highest rating possible for his disability 
picture.  The Veteran has consistently reported fatigue 
during medical examinations and treatment throughout the 
appeal period.  While the Veteran may not have a diagnosis of 
CFS, the criteria by which it is rated might be analogous to 
any fatigue he may experience due to service-connected neuro-
degenerative atrophy.

Diagnostic Code 6354 provides that CFS includes debilitating 
fatigue, cognitive impairments (such as inability to 
concentrate, forgetfulness, confusion), or a combination of 
other signs and symptoms.  A 10 percent rating is assigned 
for signs and symptoms of CFS that wax and wane but result in 
periods of incapacitation of at least one but less than two 
weeks total duration per year or the symptoms are controlled 
by continuous medication.  A 20 percent rating is assigned 
for signs and symptoms of CFS that are nearly constant and 
restrict routine daily activities by less than 25 percent of 
the pre-illness level, or signs and symptoms that wax and 
wane, resulting in periods of incapacitation of at least two 
but less than four weeks total duration per year.  A 40 
percent rating is assigned for signs and symptoms of CFS that 
are nearly constant and restrict routine daily activities to 
50 to 75 percent of the pre-illness level, or the signs and 
symptoms wax and wane, resulting in periods of incapacitation 
of at least four but less than six weeks total duration per 
year.  A 60 percent rating is assigned for signs and symptoms 
of CFS that are nearly constant and restrict routine daily 
activities to less than 50 percent of the pre-illness level, 
or signs and symptoms that wax and wane, resulting in periods 
of incapacitation of at least six weeks total duration per 
year.  A 100 percent rating is assigned for signs and 
symptoms of CFS that are nearly constant and so severe as to 
restrict routine daily activities almost completely and that 
may occasionally preclude self-care.  A Note to Diagnostic 
Code 6354 provides that, for the purpose of rating CFS, the 
condition will be considered incapacitating only while it 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.88b.

The evidence of record supports the finding that the 
Veteran's neuro-degenerative atrophy is nearly constant and 
restricts routine daily activities to less than 50 percent of 
the pre-illness level.  

A decision of the Social Security Administration (SSA) 
granted the Veteran disability insurance benefits - 
effective June 2002, due to neuropathic atrophy, irritable 
bowel syndrome, and diabetes mellitus.  A report of a private 
cycle exercise test dated in July 2003 noted that there were 
changes indicative of low exercise capacity.  The August 2008 
VA examination report stated that the Veteran could not 
vacuum or mow the lawn due to fatigue.  

The Veteran's neuro-degenerative atrophy is not so severe 
that it restricts his routine daily activities almost 
completely.  The SSA determination found that the evidence 
supported a finding that the Veteran could work less than 
full time (8 hours per day for 5 days per week) considering 
all his disabilities.  The August 2008 VA examination report 
stated that the Veteran's did not clearly fit into a "full 
blown" muscle system atrophy.  The examiner also noted that 
the Veteran's fatigue never incapacitated him, and he took no 
naps.  Therefore, a 100 percent rating has not been 
approximated.  

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  A rating 
in excess of that assigned is provided for certain 
manifestations of the service-connected disorder but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disability.  The Veteran has not required 
hospitalization due to the service-connected disability, and 
marked interference of employment, beyond the daily 
restrictions that are already contemplated by Diagnostic Code 
6354, has not been shown.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and 
no extraschedular referral is required.


ORDER

An increased, 60 percent, rating for neuro-degenerative 
atrophy is granted.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


